DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 12 March 2018, and the response to restriction requirement filed 24 August 2020.
Claims 1-20 were under a restriction requirement.
Claims 1, 4, 17, 18, and 20 were amended in response to the restriction requirement.
Applicant elected claims 1-16 without traverse if the amendments were deemed insufficient to coalesce group I (claims 1-16) and group 2 (claims 17-20).
Claims 1-20 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 24 August 2020 is acknowledged.  Due to Applicant’s amendments, the restriction requirement has been withdrawn and claims 1-20 will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 7, the Applicant claims, “obtaining, by the electronic locker arrangement, a request to access the locker assigned to store the item; generating, by the logistics management system, a QR code to access the locker; sending, by the logistics management system, the QR code to the electronic locker arrangement; scanning, by a second user device of a courier assigned to deliver the item, the QR code via a scanning device of the electronic locker arrangement; obtaining, by the logistics management system and from the second user device, the QR code; and sending, by the logistics management system and to the electronic locker arrangement, a command to open the locker based at least partly on obtaining the QR code from the second user device.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has referred to scanning a QR code by a second user device of a courier, but then stated the scanning occurs “via a scanning device of the electronic locker arrangement.”  It remains unclear as to whether the scanning of the QR code is done by the second user device or the scanning device of the electronic locker arrangement.  For the purpose of examination, the Examiner will interpret this claim to read, “scanning, by a second user device of a courier assigned to deliver the item, the QR code presented by the electronic locker arrangement; obtaining, by the logistics management system and from the second user device, the QR code…” based on the following element that states that the logistics management system receives the QR code from the second user device.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neal et al. (US 2007/0192191 A1) (hereinafter Neal).

With respect to claim 12, Neal teaches:
One or more processors; and at least one non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by 
Receiving, from a user device, a request for a locker identifier and delivery location information (See at least paragraphs 42, 61, 62, 70, 73, and 92 which describe receiving a request from a sender to deliver a package to a locker, wherein the request includes recipient location and for a locker assignment).
Determining an electronic locker arrangement that corresponds to the delivery location (See at least paragraphs 56, 57, 58, 62, 73, and 92 which describe a logistics coordinator determining a lockerbank to deliver the delivery to).
Determining a locker of the electronic locker arrangement to store an item associated with the request (See at least paragraphs 56, 57, 62, 73, and 92 which describe a logistics coordinator determining a lockerbank to deliver the delivery to, wherein specific lockers in the locker bank are identified).
Generating the locker identifier; sending the locker identifier to the user device (See at least paragraphs 58, 62, 64, 68, 92, and 93 which describe generating a locker access key and providing it to the sender, carrier, and recipient).
Obtaining, from the electronic locker arrangement, locker access information; Authenticating the locker access information (See at least paragraphs 57, 66, 77, 78, 95-96, and 101 which describe the locker receiving locker access information, including credentials and keys, and providing them to the management system, wherein the system authenticates the access information).
Causing the locker of the electronic locker arrangement to open (See at least paragraphs 10, 16, 20, 62, 68, 77, 78, and 100 which describe causing the locker to unlock upon authenticating the provided access information).

With respect to claim 15, Neal discloses all of the limitations of claim 12 as stated above.  In addition, Neal teaches:
Wherein determining a locker of the electronic locker arrangement to store the item includes: obtaining sensor data from the electronic locker arrangement, the sensor data including at least one of weight data for individual lockers of the electronic locker arrangement or image data related to images of doors of lockers of the electronic locker arrangement; and determining, based at least partly on the sensor data, that the locker is available to store the item (See at least paragraphs 69, 73, and 75 which describe lockers using sensing devices, such as weight sensors, to detect the presence of items in lockers, and where this information is used to modify availability of lockers, and using availability to select lockers for a delivery).

With respect to claim 17, Neal discloses all of the limitations of claim 12 as stated above.  In addition, Neal teaches:
Wherein the locker identifier indicates that an item is to be delivered to the electronic locker arrangement (See at least paragraphs 58, 62, 64, 68, 92, and 93 which describe generating a locker access key and providing it to the sender, carrier, and recipient, wherein the access key indicates that the delivery is to be delivered to a locker).
The generating the locker identifier further comprises generating the locker identifier based at least partly on at least one of an identifier of a recipient of the item, an identifier of the electronic locker arrangement, an identifier of a sender of the item, or a location of the electronic locker arrangement (See at least paragraphs 58, 62, 64, 68, 92, and 93 which describe generating a locker access key and providing it to the sender, carrier, and recipient, wherein the access information is generated based on the recipient and sender identity).
The obtaining further comprises obtaining, from the electronic locker arrangement, at least a portion of the locker identifier (See at least paragraphs 57, 66, 77, 78, 95-96, and 101 which describe the locker receiving locker access information, including credentials and keys, and providing them to the management system, wherein the system authenticates the access information).
The operations further comprising sending, to the electronic locker arrangement, information indicating the locker to store the item based at least partly on the obtaining the at least a portion of the locker identifier from the electronic locker arrangement (See at least paragraphs 10, 16, 20, 62, 68, 77, 78, and 100 which describe the management system causing the locker to unlock upon authenticating the provided access information and receive the delivery item, or unlock and release the item for further delivery).

With respect to claim 18, Neal discloses all of the limitations of claim 12 as stated above.  In addition, Neal teaches:
Wherein: a location of the electronic locker arrangement is represented by a street address; and the street address is shared by the electronic locker arrangement with a building or additional structure (See at least paragraphs 61, 62, 67, 73, and 92 which describe the lockers/drop-points as having an address, and wherein the location is within a convenience store, gas station, library, lobby, etc.).

With respect to claim 19, Neal discloses all of the limitations of claim 12 as stated above.  In addition, Neal teaches:
Wherein: the sender of the item is a same individual as the recipient of the item (See at least paragraph 61 which describer the customer and recipient of a delivery as being the same entity.  Notably, the customer is the sender, as they are sending an ordered item to themselves).
The request is obtained via an instance of a mobile device application provided by a logistics management system and executed by the user device and the request includes an identifier of the individual (See at least paragraphs 61, 62, 70, 73, and 92 which describe the user device using a mobile application to request delivery of an item to a location, wherein the user provides their identification information).
The operations further comprising creating a database entry that stores the locker identifier in association with an account of the individual with the logistics management system (See at least paragraphs 61, 62, 64, 66, 70, 74, 75, 92, and 93 which describe the logistics management system as storing account information and locker access information).

With respect to claim 20, Neal discloses all of the limitations of claims 12 and 19 as stated above.  In addition, Neal teaches:
Comparing the at least a portion of the locker identifier with information stored in the account of the individual to authenticate the at least a portion of the locker identifier; and based at least partly on authentication of the at least a portion of the locker identifier, sending a notification to the user device that the item is available for pickup in the locker of the electronic locker arrangement (See at least paragraphs 61, 62, 64, 66, 70, 74, 75, 77, 92, 93, 95, and 100 which describe the logistics management system as storing account information and locker access information, wherein the received locker identifier is authenticated and a notification is sent to a carrier and/or recipient that an item is available for pickup from the locker).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neal, and further in view of Motoyama (US 2016/0216106 A1) (hereinafter Motoyama).

With respect to claim 1, Neal teaches:
Receiving, by a logistics management system and from a first user device, a request for information related to delivery of an item to a recipient, the request 
Determining, by the logistics management system, a location of an electronic locker arrangement that corresponds to the location of the recipient (See at least paragraphs 56, 57, 58, 62, 73, and 92 which describe a logistics coordinator determining a lockerbank to deliver the delivery to, wherein the lockerbank is near the recipient’s destination).
Generating, by the logistics management system, a locker identifier that corresponds to the electronic locker arrangement (See at least paragraphs 58, 62, 64, 68, 92, and 93 which describe generating a locker access key and providing it to the sender, carrier, and recipient).
Sending, by the logistics management system, the locker identifier and the location of the electronic locker arrangement to the first user device (See at least paragraphs 58, 62, 64, 68, 92, and 93 which describe generating a locker access key and providing it, along with the locker address, to the sender, carrier, and recipient).
Obtaining, by the electronic locker arrangement, the locker identifier; Obtaining, from the electronic locker arrangement and by the logistics management system, the locker identifier; Authenticating, by the logistics management system, the locker identifier (See at least paragraphs 57, 66, 77, 78, 95-96, and 101 which describe the locker receiving locker access information, including credentials and 
Causing, by the logistics management system, a locker of the electronic locker arrangement to open based at least partly on authentication of the locker identifier (See at least paragraphs 10, 16, 20, 62, 68, 77, 78, and 100 which describe causing the locker to unlock upon authenticating the provided access information).

Neal discloses all of the limitations of claim 1 as stated above.  Neal does not explicitly disclose the following, however Motoyama teaches:
Obtaining, by a third-party service provider, shipping information from the first user device, the shipping information indicating the location of the electronic locker arrangement, the locker identifier, and an identifier of the recipient; and Generating, by the third-party service provider, delivery information that includes the location of the electronic locker arrangement and the locker identifier (See at least paragraphs 138, 139, 140, 144, 145, 148, 193, 194, 217-227, 237-238, and 255-259 which describe a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained information and distributes this code to all parties).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a 

With respect to claim 2, the combination of Neal and Motoyama discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Wherein the third-party service provider maintains at least one of a website or mobile device application to purchase the item, and the method further comprises: sending, by the third-party service provider, the delivery information to a delivery service provider; and providing, by the delivery service provider, the delivery information to a second user device of a courier assigned to deliver the item to the electronic locker arrangement (See at least paragraphs 138, 139, 140, 144, 145, 148, 193, 194, 217-227, 237-238, and 255-259 which describe a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained information and distributes this code to all parties of Motoyama.  By allowing a third-party, such as a marketplace, to obtain shipping information and generate delivery information, a delivery system will predictably allow an entity that is connected to multiple parties to coordinate and plan a delivery, which would increase the reliability of deliveries.

With respect to claim 3, Neal/Motoyama discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Generating label data that includes the identifier of the recipient, the locker identifier, and the location of the electronic locker arrangement; and sending the label data to a printing device (See at least paragraphs 151, 189, 191, 192, and 217-224 which describe generating a packing slip and shipping label, wherein the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained information and distributes this code to all parties, and wherein a packing slip and shipping label are generated, wherein the label includes a QR code that encodes the recipient ID, the sender ID, and the location of the delivery locker of Motoyama.  By producing a shipping label with encoded information, such as the recipient ID, sender ID, delivery location, and access key, all parties will predictably be able to participate in a shipment, as information for the entire delivery process is included on a shipping label.  In addition, by encoding information on the shipping label, a system will predictably secure the information for only those vested parties, thus reducing fraud or theft.

With respect to claim 4, Neal/Motoyama discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Generating one or more calls of an application programming interface (API) of a delivery service provider to access at least one of a location of the item, a location of a courier assigned to deliver the item, or a status of the item; obtaining, from the delivery service provider, verification information indicating at the least one of the location of the item, the location of the courier assigned to deliver the item, or the status of the item; and determining, based at least partly on the location of the electronic locker arrangement and the at least one of the location of the item, the location of the courier assigned to deliver the item, or the status of the item, that the locker identifier is authenticated (See at least paragraphs 128, 146, 156, 191, 192, 217-227237, 238, and 255-259 which describe using a tracking service of the delivery service (i.e. calls for the tracking API) to identify the location of the delivery item, obtaining access information from a courier using a scanning device, and authenticating the access information using the identified location information (e.g. the item is scanned at the correct locker).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained 

With respect to claim 5, Neal/Motoyama discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Motoyama teaches:
Wherein the locker identifier is represented by a QR code, and locker identifier is obtained by the electronic locker arrangement via a scanning device of the electronic locker arrangement (See at least paragraphs 151, 189, 217-227, 251, and 252 which describe the locker identifier as being a QR code, wherein the locker identifier is obtained using a scanning device of the locker).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or 

With respect to claim 6, Neal/Motoyama discloses all of the limitations of claim 1 as stated above.  In addition, Neal teaches:
Wherein the locker identifier is generated based at least partly on an identifier of a sender of the item, the identifier of the recipient, an identifier of the electronic locker arrangement, an identifier of the locker of the electronic locker arrangement to store the item, or combinations thereof (See at least paragraphs 58, 62, 64, 68, 92, and 93 which describe generating a locker access key and providing it to the sender, carrier, and recipient, wherein the access information is generated based on the recipient and sender identity).

With respect to claim 8, Neal/Motoyama discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Generating, by the first user device, a user interface including a plurality of user interface elements; and obtaining, by the first user device, input indicating the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained information and distributes this code to all parties, and wherein the interfaces of a user device are populated with received access codes and other information of Motoyama.  By populating interfaces with received information, such as access codes and user identifiers, a user will predictably be able to view information and use it for delivery and confirmation of collected information.

With respect to claim 9, Neal/Motoyama discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Motoyama teaches:
Wherein the input further indicates the identifier of the recipient (See at least paragraphs 138-140, 144, 146-148, 151, 152, 193, 194, and 244 which describe 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained information and distributes this code to all parties, and wherein the interfaces of a user device are populated with received access codes and other information of Motoyama.  By populating interfaces with received information, such as access codes and user identifiers, a user will predictably be able to view information and use it for delivery and confirmation of collected information.

With respect to claim 10, Neal/Motoyama discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Motoyama teaches:
Wherein the user interface is provided by at least one of a website of an online retailer offering the item for purchase, a mobile device application of the online retailer, a website of a delivery service provider to deliver the item to the recipient, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained information and distributes this code to all parties, and wherein the interfaces of a user device are populated with received access codes and other information of Motoyama.  By populating interfaces with received information, such as access codes and user identifiers, a user will predictably be able to view information and use it for delivery and confirmation of collected information.

With respect to claim 11, Neal/Motoyama discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Motoyama teaches:
Wherein a script of a mobile device application of the logistics management system obtains the locker identifier and automatically populates the user interface element with the locker identifier (See at least paragraphs 138-140, 144, 146-148, 151, 152, 193, 194, and 244 which describe generating user interfaces on user devices, wherein the interfaces are populated with received access codes and other information, and wherein the interfaces are populated with received information automatically).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a buyer purchasing an item from a marketplace and interacting with an intermediary for delivery, wherein the marketplace obtains shipping information from the customer or sender which indicates the locker address, specific locker to use, and an access identifier, wherein the marketplace generates a QR code that encodes all of the obtained information and distributes this code to all parties, and wherein the interfaces of a user device are populated with received access codes and other information of Motoyama.  By populating interfaces with received information, such as access codes and user identifiers, a user will predictably be able to view information and use it for delivery and confirmation of collected information.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neal as applied to claim 12 as stated above, and further in view of Nitu et al. (US 2015/0356801 A1) (hereinafter Nitu).

With respect to claim 13, Neal discloses all of the limitations of claim 12 as stated above.  Neal does not explicitly disclose the following, however Nitu teaches:
Wherein: the operations further comprise sending a mobile device application to the user device; and the request is received via the mobile device application (See at least paragraphs 23, 30, 33, 54, and 61-63 which describe providing an application to a user’s mobile device wherein the user device application is used to request delivery and coordinate retrieval of items from a locker).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of providing an application to a user’s mobile device wherein the user device application is used to request delivery and coordinate retrieval of items from a locker of Nitu.  By providing a user’s device with an application that is to be used for delivery and retrieval services, a system will predictably allow users to use the system and service using their own devices and at their own discretion, which will predictably increase customer satisfaction.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neal as applied to claim 12 as stated above, and further in view of Lievens et al. (US 2014/0279658 A1) (hereinafter Lievens).

With respect to claim 14, Neal discloses all of the limitations of claim 12 as stated above.  In addition, Neal teaches:
Wherein determining the electronic locker arrangement that corresponds to the delivery location includes: determining individual locations of a plurality of electronic locker arrangements, wherein the electronic locker arrangement is one of the plurality of electronic locker arrangements; comparing the delivery location to each of the individual locations of the plurality of electronic locker arrangements (See at least paragraphs 56, 57, 58, 62, 73, and 92 which describe a logistics coordinator determining a lockerbank to deliver the delivery to, wherein the lockerbank must be near the recipient’s destination).

Neal discloses all of the limitations of claim 14 as stated above.  Neal does not explicitly disclose the following, however Lievens teaches:
Determining that the individual location of the electronic locker arrangement is less than a threshold distance from the delivery location (See at least paragraphs 39 and 60-70 which describe receiving a request for delivery, wherein the system uses the recipient location to identify lockers in a threshold distance of them, and selecting a locker for delivery within that distance).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Neal as applied to claim 12 as stated above, and further in view of Motoyama

With respect to claim 16, Neal discloses all of the limitations of claim 12 as stated above.  Neal does not explicitly disclose the following, however Motoyama teaches:
Wherein: the locker access information includes a quick response (QR) code; and authenticating the locker access information includes determining that the QR code corresponds to an additional QR code sent to the user device in response to receiving the request for the locker identifier (See at least paragraphs 151, 189, 217-227, 251, and 252 which describe the locker identifier as being a QR code, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery to a locker by a sender, wherein a logistics management system generates an access code, and coordinates delivery to a locker by a sender and by a carrier, wherein the access code is used to access assigned and reserved lockers of Neal, with the system and method of a locker identifier as being a QR code, wherein the locker identifier is obtained using a scanning device of the locker, and the system authenticates that the correct identifier was received that matches the identifier printed on the delivery and provided to partiesof Motoyama.  By using a QR code, a delivery system will predictably use a known and conventional encoding technique to store information (i.e. a quick response code).  In addition, by authenticating the received QR code against an expected QR code of delivery, a system will predictably insure that proper items are delivered to proper lockers.

Novelty/Non-Obviousness
Claim 7 is allowed over the prior art of record, however currently remains rejected under 35 USC 112(b).  Notably, the Examiner has identified the claim interpretation provided by the Examiner in the 112(b) rejection as allowable for similar reasons found in the parent application 15/724769.  If however, the Applicant finds this interpretation incorrect, then this notice of allowable subject matter must be reconsidered.


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

Michael Harrington
Primary Patent Examiner
22 September 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628